DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on November 24, 2020.
Claims 1-8 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 10, 504,516).
As per claim 1, Barth discloses, a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (col. 5, lines 1-50), the process comprising: 
5identifying, for voice data acquired by a microphone provided in an information processing apparatus, a measurement value of a sensor 
Barth discloses, the azimuth sensitive directional microphone allows the location of the source of audio signals to be identified, making it possible to distinguish voice commands uttered at the location (col. 2, lines 24-33), but does not explicitly disclose, determining switching of a speaker corresponding to the voice data 10based on the identified measurement value of the motion sensor or the geomagnetic sensor. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Barth by including determining switching  of a speaker (who is talking, drive or other passengers) and using a motion sensor or geomagnetic sensor alternatively to know the azimuth direction of voice because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claims 7 and 8, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because they have similar or broader limitations.

As per claim 3, Barth discloses, wherein the process comprising outputting a recognition result obtained by performing voice recognition 25processing on the voice data (col. 4, lines 7-19).  

As per claim 4, Barth discloses, wherein the microphone is a unidirectional microphone (col. 2, lines 24-33).  

 
Claim(s) 2, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al. (US 10,504,516) as applied to claim 1 above, and further in view of Zheng et al. (CN 110517702A).
As per claim 2, Barth does not explicitly disclose, but Zheng discloses, wherein 15the determining process includes identifying a speaker corresponding to a range including the identified measurement value of the 

As per claim 5, Barth does not explicitly disclose, but Zheng discloses, wherein the process comprising: accepting designation of the speaker corresponding to the range related to the measurement value of the motion sensor or the geomagnetic sensor; and 5storing information for identifying the designated speaker in association with the range, in the storage unit (Fig. 8).  
As per claim 6, Barth does not explicitly disclose, but Zheng discloses, wherein the process comprising: 10causing the computer to execute a process of accepting selection of any one of a determination method using the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Barth by including the range including the identified measurement value taught by Zheng so as to determine from each angle to be estimated direction of spectral features, generating corresponding control signal based on space character, improve the accuracy and robustness of performance control signal, the pre-processing system to enhance speech signal (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganguly et al. (US 11,158,335) discloses, audio beam selection.
Beckley et al. (US 2013/0332165) discloses, method and system having improved speech recognition. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
July 21, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656